DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second insulating sheath” of claim 14 must be shown or the feature canceled from the claim.  The box (212) is insufficient to show the feature.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (U.S Pre-Grant Publication 20150167642) hereinafter Hansen.

    PNG
    media_image1.png
    567
    909
    media_image1.png
    Greyscale

Regarding claim 1, Hansen discloses:
A wind turbine blade {Figure 2 (10)} comprising:
 a root region {Figures 1 and 4 (16)},
an airfoil region with a tip {Figure 2 (34), tip is on right side},
a pressure side {Figure 3 (52)},
a suction side {Figure 3 (54)} and
a chord line extending between a leading edge and a trailing edge {Figure 3 (60) extends between (56) and (58)},
the wind turbine blade further comprising:
a lightning protection system comprising:
a down conductor extending from the root region towards the tip {Figure 4 (88) and (82) extends from the root towards the tip; (82) is additionally considered part of the down conductor} and 
a connecting element connecting the down conductor to the root region {Figure 4 (84) and (86) are the connecting element},
the connecting element comprising:
a root end part mechanically and electrically connected to the root region of the wind turbine blade {Figure 4 (84) and portion it goes through, [0071]}; and
a conductor part comprising a first conductor part and a second conductor part {Annotated Figure 1 (I) and (II)},
wherein the first conductor part is receiving and electrically connecting to a stripped part of the down conductor {Annotated Figure 1 (I) is part of (86) and is the first conductor part and is connected to part of conductive core (82) without insulation (80); (82) is considered part of the down conductor as well} 
the second conductor part is receiving and mechanically connecting to an insulated part of the down conductor {Annotated Figure 1 (II) is part of (86) and is the second conductor part and is connected to (80) as they are touching; and (86) is connected to (82) which is connected to (80), [0072]},
a conductor part axis of the conductor part is substantially coaxial with a longitudinal direction of the down conductor {Annotated Figure (I) and (II) are coaxial with (82) which is considered as part of the down conductor},
and wherein the first conductor part and the second conductor part are substantially cylindrical along the conductor part axis {Annotated Figure (I) and (II) are both cylindrical along axis that is left to right on page}.
Regarding claim 2, Hansen further discloses wherein the first conductor part and the second conductor part are integrally formed {Annotated Figure 1 (I) and (II) are part of (86) which is integrally formed}.
Regarding claim 3, Hansen further discloses wherein the first conductor part has a first material thickness along a radial axis perpendicular to the conductor part axis {Annotated Figure 1 (I) has a thickness in the up/down direction}, and the second conductor part has a second material thickness parallel to the radial axis {Annotated Figure 1 (II) has a thickness in the up/down direction}.

    PNG
    media_image2.png
    476
    1229
    media_image2.png
    Greyscale

Regarding claim 4, Hansen further discloses wherein the second material thickness is bigger than the first material thickness {Annotated Figure 1, the separation line between (I) and (II) is at a largely arbitrary location. The location of the separation line can be interpreted at any location within the bounds of (86) and outside the bounds of (82).  Annotated Figure 2a shows a 
Regarding claim 5, Hansen further discloses wherein the second material thickness is bigger than the first material thickness {See the rejection of claim 4 above; the same reasoning applies. Annotated Figure 2b shows a version of the enlarged portion of Annotated Figure 1 that demonstrates an interpretation of the first conductor part and second conductor part meeting the claim.}
Regarding claim 6, Hansen further discloses wherein the second material thickness and the first material thickness are the same {See the rejection of claim 4 above; the same reasoning applies. Annotated Figure 2c shows a version of the enlarged portion of Annotated Figure 1 that demonstrates an interpretation of the first conductor part and second conductor part meeting the claim.}
Regarding claim 7, Hansen further discloses wherein the connecting element is made of a metal, such as copper {[0046].
Regarding claim 8, Hansen further discloses wherein the root end part comprises a fastening section engaging with a fastening element to fasten the connecting element to the root region of the wind turbine blade {Figure 4 (84) connects to (86) and is fastened to root region (16) of the wind turbine blade (10)}.
Regarding claim 9, Hansen further discloses wherein the fastening section comprises a hole for receiving the fastening element {Figure 4 (84) is received in the hole of the fastening section}, wherein the hole may be internally threaded to engage with opposing threads of the fastening element {this limitation does not require internally threaded to engage with threads of a fastening element as the it say the hole “may be”}.
Regarding claim 10, Hansen discloses:
A method for connecting a down conductor of a lightning protection system of a wind turbine blade to the root region of the wind turbine blade {[0002]},
the wind turbine blade {Figure 2 (10)} comprising:
 a root region {Figures 1 and 4 (16)},
an airfoil region with a tip {Figure 2 (34), tip is on right side},
a pressure side {Figure 3 (52)},
a suction side {Figure 3 (54)} and
a chord line extending between a leading edge and a trailing edge {Figure 3 (60) extends between (56) and (58)},
the down conductor extending from the root region towards the tip {Figure 4 (88) and (82) extends from the root towards the tip; (82) is additionally considered part of the down conductor} and
comprising a conductive element {Figure 4 (82)} and an insulating sheath covering the conductive element {Figure 4 (80), [0073]},
the method comprising:
providing a connecting element {Figure 4 (84) and (86) are the connecting element} comprising:
a root end part {Figure 4 (84) and the portion it goes through} and
a conductor part {Annotated Figure 1 (I) and (II)},
the conductor part comprising a first conductor part and a second conductor part {Annotated Figure 1 (I) and (II)},
the first conductor part and the second conductor part are substantially cylindrical along a conductor part axis of the conductor part {Annotated Figure (I) and (II) are both cylindrical along axis that is left to right on page},
removing the insulating sheath from a portion of an end part of the down conductor to provide a stripped part and an insulated part of the down conductor {Figure 4 portion of 
inserting the end part of the down conductor into the conductor part of the connecting element {[0072], (86) “mechanically couple(s)” with (84) to connect (82) and (84)} ,
such that the stripped part is received by the first conductor part and the insulated part is received by the second conductor part of the connecting element {[0072], Annotated Figure 1 (I) and (II) receive (82) and (80) respectively}, and
such that a longitudinal direction of the down conductor is substantially coaxial with the conductor part axis {Annotated Figure (I) and (II) are coaxial with (82) which is considered as part of the down conductor};
fastening the second conductor part to the insulated part {[0072], (86) is coupled to (84) which is coupled to (82) and (80), therefore (86) including the second conductor part is coupled to (80)}; and
fastening the root end part of the connecting element to the root region of the wind turbine blade {Figure 4 (84) is fastened to the root region (16) of (10)}.
Regarding claim 12, Hansen further discloses comprising fastening the first conductor part to the stripped part of the down conductor {Figure 4 (86) provides “secure and robust connection” between (84) and (82)}
Regarding claim 14, Hansen further discloses wherein the method further comprises enclosing the conductor part of the connecting element with a second insulating sheath {Figure 4 (76) surround (86) are made of an insulating material, [0068]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (U.S Pre-Grant Publication 20150167642) hereinafter Hansen in view of Bech et al. (U.S Pre-Grant Publication 20140341738) hereinafter Bech.
Regarding claim 11, Hansen discloses the method of claim 10, but is silent regarding the precise connection details between the second conductor part and the insulted part, and therefore silent regarding, “wherein fastening the second conductor part to the insulated part comprises crimping the second conductor part”.
Bech pertains to a wind turbine lightning protection system.  Bech teaches connecting two elements that are to be electrically and mechanically connected by crimping {[0045] and [0046]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to use crimping (86) of Hansen to connect the first conductor part and the second conductor part to the stripped part (82) and insulted part (80) respectively of Hansen as taught by Beck.  One of ordinary skill in the art would be motivated to do so since these parts are connected and crimping is a well-known connection {Bech [0045]}.
Regarding claim 13, the combination of Hansen and Bech further teaches wherein fastening the first conductor part to the stripped part comprises crimping the first conductor part {Bech [0045] applied to the connection of Hansen (86) to (82)}.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen (U.S Pre-Grant Publication 20140271190) teaches conductive connection element (78).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745